                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF FLORIDA
                              TALLAHASSEE DIVISION

L. R.,

         Plaintiff,

v.                                                    Case No. 4:18cv72-MW/CAS

LEON COUNTY SCHOOL DISTRICT,
MARGOT PALAZESI, an individual,
and PALAZESIM, LLC, in her
official capacity as Contractor,
ESE Program Manager, Litigation,
and Section 504 Officer,

      Defendants.
___________________________/

                           ORDER ACCEPTING AND ADOPTING
                            REPORT AND RECOMMENDATION

         This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 29, and has also reviewed de novo Plaintiff’s objections to the report

and recommendation. ECF No. 33. Accordingly,

         IT IS ORDERED:

         The report and recommendation is accepted and adopted, over the objections of Plaintiff,

as this Court’s opinion. The motion to dismiss, ECF no. 17, is GRANTED as to the Palazesi

defendants. Count II of Plaintiff’s second amended complaint, ECF No. 14, is DISMISSED

because Plaintiff has failed to exhaust administrative remedies as required, because Plaintiff is not

authorized to bring pro se claims under the ADA or § 504 of the Rehabilitation Act on behalf of

another person, and because the allegations are insufficient to state a claim for relief. To the

extent L.R. asserts she brings Count II on her own behalf, she needs to seek to amend her

                                                 1
complaint. This case is REMANDED to the Magistrate Judge for further proceedings on the

surviving claims brought against the Leon County School Board and for consideration of a motion

to amend, if any.

      SO ORDERED on March 12, 2019.


                                           s/ MARK E. WALKER
                                           Chief United States District Judge




                                              2
